                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION




 KLAMATH SISKIYOU WILDLANDS                                      Case No. 1:19-cv-01810-CL
 CENTER, OREGON WILD, et al,

                       Plaintiffs,


                                                                 OPINION AND ORDER

               V.


 UNITED STATES BUREAU OF
 LAND MANAGEMENT,

                       Defendant,

 and

 MURPHY COMPANY

                       Intervenor Defendant.


 CLARKE, Magistrate Judge

        This case comes before the Court on Murphy Company's Motion to Intervene (#5). For

. the reasons below, the motion to intervene as a defendant is GRANTED.

                                          DISCUSSION

        I.     Intervention as of Right

        Rule 24(a)(2) provides in relevant part that


 Page 1 - OPINION AND ORDER
                  On timely motion, the court must permit anyone to intervene who ... claims
                  an interest relating to the property or transaction that is the subject of the
                  action, and is so situated that disposing of the action may as a practical
                  matter impair or impede the movant' s ability to protect its interest, unless
                  existing parties adequately represent that interest.

        Rule 24 is to be liberally construed in favor of the party seeking intervention, Arakaki v.

Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), because "'a liberal policy in favor of intervention

serves both efficient resolution of issues and broadened access to the courts."' Wilderness Soc 'y.

v. U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir.2011) (quoting United States v. City of Los

Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002)); see also In re Estate of Ferdinand E. Marcos

Human Rights Litig., 536 F.3d 980, 985 (9th Cir.2008) ("the requirements for intervention are

broadly interpreted in favor of intervention").

        When analyzing a motion to intervene as of right under Rule 24(a)(2), this Court applies a

four-part test:

                  (1) the motion must be timely; (2) the applicant must claim a "significantly
                  protectable" interest relating to the property or transaction which is the
                  subject of the action; (3) the applicant must be so situated that the
                  disposition of the action may as a practical matter impair or impede its
                  ability to protect that interest; and (4) the applicant's interest must be
                  inadequately represented by the parties to the action.

Wilderness Soc y, 630 F.3d at 1177 (internal citations and quotations omitted). In applying this

test, "courts are to take all well-pleaded, nonconclusory allegations in the motion to intervene, the

proposed complaint or answer in intervention, and declarations supporting the motion as true

absent sham, frivolity or other objections." Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810,

820 (9th Cir. 2001 ).

    A. Timeliness

    In assessing timeliness, the Court weighs three factors: "(1) the stage of the proceeding at

which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for



Page 2 - OPINION AND ORDER
and length of the delay." Orange Cty. v. Air Cal., 799 F.2d 535, 537 (9th Cir. 1986) (citing

United States v. State of Oregon, 745 F.2d 550,552 (9th Cir. 1984)).

   Here, intervenors filed their motion shortly after the Complaint was filed and before

defendant U.S. Bureau of Land Management ("BLM") filed its responsive pleading. Hence,

intervenor's motion was made at an early stage -in the proceedings, and the parties will suffer no

prejudice, disruption, or delay from the grant of intervention. See Citizens for Balanced Use v.

Mont. Wilderness Ass 'n, 647 F.3d 893, 897 (9th Cir. 2011) (holding that a motion to intervene as

of right was timely and would not cause prejudice, disruption, or delay in the proceedings when

the applicants filed their motion less than three months after the complaint was filed and less

than two weeks after the answer was filed).

   B. Significant Protectable Interest

       An applicant seeking intervention has a "significant protectable interest" in an action if

               (1) it asserts an interest that is protected under some law, and (2) there is a
               "relationship" between its legally protected interest and the plaintiffs
               claims. The relationship requirement is met if the resolution of the
               plaintiffs claims actually will affect the applicant. The "interest" test is not
               a clear-cut or bright-line rule, because no specific legal or equitable interest
               need be established. Instead, the "interest" test directs courts to make a
               practical, threshold inquiry, and is primarily a practical guide to disposing
               of lawsuits by involving as many apparently concerned persons as is
               compatible with efficiency and due process.

In re Estate ofFerdinand, 536 F .3d at 984-85 (quoting S. Cal. Edison Co. v. Lynch, 307 F.3d 794,

803 (9th Cir. 2002)).

        The Court is satisfied that intervenors have a significant protectable interest in this

action. This action challenges the BLM's North Landscape Project ("North Project")

Environmental Assessment ("EA") and related decision documents. The North Project

authorizes timber harvest over the next decade from the Harvest Land Base within BLM's

Klamath Falls Resource Area. Plaintiffs seek to enjoin the BLM and its contractors from


Page 3 - OPINION AND ORDER
implementing the North Project. Murphy Company has a significant interest in defending the

North Project and the BLM's EA related to the project because Murphy Company purchased the

first two timber sale offerings authorized by the North Project Decision Records. Murphy

Company also anticipates purchasing future North Project timber sales offerings.

   C. Disposition of the Action and Impairment of the Interest

       If a proposed intervenor '"would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene."' Berg, 268

F.3d at 822 (quoting Fed.R.Civ.P. 24 Advisory Committee Notes). The court's analysis focuses

on the ''future effect pending litigation will have on" the intervenors' interests. Palmer v. Nelson,

160 F.R.D. 118, 122 (D. Neb. 1994) (emphasis in original). Notably, "the question of impairment

is not separate from the existence of an interest," Nat. Res. Def. Council, Inc., v. U.S. Nuclear

Regulatory Comm'n, 578 F.2d 1341, 1345 (10th Cir. 1978), and "[g]enerally, after determining

that the applicant has a protectable interest, courts have 'little difficulty concluding' that the

disposition of the case may affect such interest." Jackson v. Abercrombie, 282 F.R.D. 507, 517 (D.

Haw. 2012) (citing Cal. ex rel. Lockyer v. United States, 450 F.3d 436,442 (9th Cir. 2006).

       Here, having found that the proposed intervenors have a significantly protectable interest

in the practical effects of the relief requested by the Plaintiffs, it naturally follows that granting

that relief would impair that interest. If the Plaintiffs prevail and the Court grants their requested

relief, enjoining BLM from implementing the North Project, such a result will directly impact

Murphy Company's contract rights and access to BLM timber.

   D. Adequacy of Representation

       The fourth prong of Rule 24, pertaining to the inadequacy of representation, is satisfied "if

the applicant shows that representation of his interest 'may be' inadequate; and the burden of




Page 4 - OPINION AND ORDER
making that showing should be treated as minimal." Trbovich v. United Mine Workers ofAm., 404

U.S. 528,538 n.10 (1972) (internal citations omitted); see also Arakaki, 324 F.3d at 1086.

       Notwithstanding this generally permissive rule,      a rebuttable   presumption of adequate

representation arises where an existing party and the applicant for intervention "share the same

ultimate objective," Citizens for Balanced Use, 647 F.3d at 898, or where "the government is

acting on behalf of a constituency that it represents." Arakaki, 324 F.3d at 1086 (internal citations

omitted). Where a presumption of adequate representation arises, the applicant must make a

"compelling showing" to the contrary. Citizens for Balanced Use, 647 F.3d at 898 (internal

citations and quotations omitted).

       In evaluating the adequacy of representation, the Court examines three factors:

               (1) whether the interest of a present party is such that it will undoubtedly
               make all of a proposed intervenor's arguments; (2) whether the present party
               is capable and willing to make such arguments; and (3) whether a proposed
               intervenor would offer any necessary elements to the proceeding that other
               parties would neglect.

Perry v. Proposition 8 Official Proponents, 587 F.3d 947,952 (9th Cir. 2009) (citing Arakaki, 324

F.3d at 1086). The Ninth Circuit has held the presumption of adequacy may be overcome where

the intervenors have "more narrow, parochial interests" than the existing party, or where "the

applicant asserts a personal interest that does not belong to the general public." Forest

Conservation Council, 66 F.3d at 1499 (internal citations and quotations omitted).

       As discussed above, intervenors adequately demonstrate a concrete interest in defending

the North Project. While BLM has an interest in defending the legality of its actions, its interests

differ in scope from intervenors' interests. Indeed, laws like the ESA and other environmental

regulations require defendants to balance the impacts of proposed actions, such as designating land

for timber harvest, with environmental impacts such as the conservation of wildlife, plant life, and

species' habitats. See, e.g., 42 U.S.C. § 4332(C); 16 U.S.C. § 695k-r; 16 U.S.C. § 668dd(a)(2),


Page 5 - OPINION AND ORDER
 (4)(A). Proposed intervenors, by contrast, have a specific private interest in protecting its contract

 rights and ability to purchase future timber sale offerings from BLM' s Klamath Falls Resource

 Area. This is not the same as the defendant's more general interest in following and enforcing

 regulations and defending agency actions. The defendants will not "undoubtably make" all of the

 arguments that the intervenors would make, nor would they necessarily be willing to make them.

· The BLM, like any federal agency, is responsible for a broad range of public interests not shared

 by Murphy Company.

        "[I]ntervention of right does not require an absolute certainty that a party's interests will

 be impaired or that existing parties will not adequately represent its interests," only that there may

 be a divergence of interests. Citizens for Balanced Use, 647 F.3d at 900. As such, intervenors

 have overcome the presumption of adequacy and have sufficiently shown that their representation

 may be inadequate. The Court finds that the intervenors have met the test for intervention as a

 matter ofright under Rule 24(a).

                                               ORDER

        The Motion to Intervene (#5) is hereby GRANTED.



                IT IS SO ORDERED and DATED this           _/_f__    7




                                                United States Magistrate Judge




 Page 6 - OPINION AND ORDER
